TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00221-CR


                                The State of Texas, Appellant

                                               v.

                              Sotero Hector Ramirez, Appellee


          FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
          NO. 46,965, THE HONORABLE BARBARA MOLINA, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This State of Texas, which filed a notice of appeal from the trial court’s order

granting appellee Sotero Hector Ramirez’s motion to suppress, has now filed a motion to dismiss

its appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a).



                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed on State’s Motion

Filed: August 26, 2022

Do Not Publish